Citation Nr: 1806147	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM).

2.  Entitlement to an effective date earlier than August 23, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.   

In March 2016, in pertinent part, the Board granted service connection for PTSD and remanded the issue of service connection for hypertension, to include as secondary to service-connected DM.  An April 2016 rating decision implemented the Board's grant of service connection for PTSD and assigned a 30 percent rating effective August 23, 2010.  The Veteran disagreed with the assigned effective date and assigned rating.

The issues of entitlement to an effective date earlier than August 23, 2010, for service connection for PTSD as well as entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 16, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative that a withdrawal of the appeal of entitlement to service connection for hypertension, to include as secondary to service-connected DM is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran through his representative as to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected DM have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected DM, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected DM is dismissed.


REMAND

As noted in the introductory portion of this decision, the Board, in March 2016, granted service connection for PTSD.  An April 2016 rating decision implemented the Board's grant of service connection for PTSD and assigned a 30 percent rating effective August 23, 2010.  The Veteran disagreed with the assigned effective date and assigned rating.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issues of entitlement to an effective date earlier than August 23, 2010, for the award of service connection for PTSD as well as entitlement to an initial rating in excess of 30 percent for PTSD in accordance with 38 U.S.C. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on any issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


